



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Porta, 2015 ONCA 924

DATE: 20151224

DOCKET: C56282

Juriansz, Watt and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Leon Porta

Appellant

Robert Sheppard, for the appellant

Lorna Bolton, for the respondent

Heard and released orally: December 18, 2015

On appeal from the decision of the Summary Convictions
    Appeal Court dated September 12, 2012 by Justice Johanne N. Morissette of the
    Superior Court of Justice, dismissing an appeal from the conviction entered on April
    4, 2012 by Justice Gregory A. Pockele of the Ontario Court of Justice.

ENDORSEMENT

[1]

In our view this is not a case in which leave to appeal should be
    granted.

[2]

In oral argument, Mr. Sheppard acknowledged that the agreement s.  786(2)
    requires to regularize summary conviction proceedings instituted beyond the
    limitation period for which the subsection provides, may be inferred, and,
    although preferable, need not be explicit. It is his submission that it was not
    open to the summary conviction appeal court judge to infer the necessary
    agreement in this case.

[3]

We disagree.

[4]

We are of the view that there was an adequate evidentiary foundation for
    the summary conviction appeal court judge to infer the necessary agreement.
    That she did so on this evidence does not raise a question of law in the strict
    sense required under s. 839(1)(a) of the
Criminal Code
.

[5]

The correctness of the summary conviction appeal court judges
    conclusion from that evidence raises at best, a question of mixed fact and law,
    which cannot be the subject of an appeal to this court under s. 839(1)(a) of
    the
Criminal Code
.

[6]

Leave to appeal is refused.

R.G.
    Juriansz J.A.

David
    Watt J.A.

B.W.
    Miller J.A.


